1                                                                      JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRYAN E. RANSOM,                             Case No. CV 17-4762-DSF (KK)
11                             Plaintiff,
12                        v.                       JUDGMENT
13    LOWE, ET AL.,
14                             Defendant(s).
15
16
17         Pursuant to the Order Accepting Final Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice
20   and without leave to amend.
21
22   Dated: March 25, 2019
23
                                               HONORABLE DALE S. FISCHER
24                                             United States District Judge
25
26
27
28
